H. Brown, J.,
concurring. I concur in the syllabus, judgment, and opinion of the majority. I write separately to emphasize that there is nothing in our opinion which precludes an injured plaintiff from directly suing parties other than the statutory employer, under common-law principles, if the plaintiff so desires. As other courts have recognized, Section 1057.12, Title 49, C.F.R. does not eliminate the common-law liability of parties other than the statutory employer. Simmons v. King (C.A.5, 1973), 478 F. 2d 857, 867 (liability of party other than statutory employer who has “practical control” over truck governed by state law); Grinnell Mut. Reinsurance Co. v. Empire Fire & Marine Ins. Co. (C.A.8, 1983), 722 F. 2d 1400, 1406 (lessor and lessee/statutory employer are joint tortfeasors); Empire Fire & Marine Ins. Co. v. Truck Ins. Exchange (Fla. App. 1985), 462 So. 2d 76, 80 (parties other than statutory employer are secondarily liable under state law); Burton v. Diamond Sand & Stone Co. (Fla. App. 1976), 327 So. 2d 95 (same).